Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.Claims 17-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Due to the amendment, claim 17, line 18, the second occurrence of “with” should be changed to –and--.  The same for claim 28, line 16.  
2.The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 17-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over German Offenleg 10 2014 004 766, the English language equivalent being Giessauf et al 2014/0332991 (see paragraph 0040), in view of Prophet 5,413.743 (see col. 4, lines 3-43; Figs. 3-7B).
German Offenleg -766/Giessauf et al is applied essentially for reasons of record as set forth in the Examiner’s Answer dated September 15, 2020 and affirmed by the Board of Appeals in the decision dated March 24, 2022.  Applicant has amended the independent claims 17 and 28 to recite that the second transport device transports “at least a portion of the second injection station together with” the first and second layer to the third injection station and suggested that the applied reference does not teach this.  First of all, the applied reference does not teach a second transport device, but this was held to be obvious thereover given that a first—or single—transport device is clearly taught—see paragraph 0041.  The duplication of parts that serve the same purpose has been considered to be an obvious modification to increase throughput and/or efficiency of operation and such would have obviously been the case for the instant method and machine.  Additionally, applicant is directed to paragraph 0040, which clearly discloses that a mold insert-- that would be part of the first injection station—would be brought into another position, the insert including the pre-molded part.  This is clearly a teaching that a portion of the first injection station, along with the part molded in that station, would be brought to another processing site, and such a site would obviously include a second injection station.  With such a disclosure, one of ordinary skill in this art would easily envision such an operation being used to transfer the first and second layers from the second injection station to the third injection station.  The disclosure of a rotary table molding in paragraph 0040 would render this as obvious.  It is nothing but conventional in the rotary molding art to transfer molds-- with molded portions therein—to different molding stations to match the molds up with other molds at that station to complete the molding of a multi-layered article.  Prophet has been applied to show exactly this operation in the molding of a lamp assembly using a rotary table as taught in paragraph 0040 of the primary reference.  It would have been obvious to one of ordinary skill in the art to incorporate into the primary reference a second transport device for transporting at least a portion of the second injection station including the first and second layers to the third injection station as taught by Prophet to reduce cycle time and increase throughput as is conventional in the art.
3.Applicant’s arguments with respect to claim(s) 17-31 have been considered but are moot in view of the new grounds of rejection.  While applicant suggests that German Offenleg -766/Giessauf et al does not teach the transport device as instantly claimed, it is submitted that the primary reference contains the motivation to provide such a transport device—ie, the rotary table of Prophet—to facilitate the lens molding.
4.Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHIEU D VARGOT whose telephone number is (571)272-1211. The examiner can normally be reached on Mon-Fri from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A Johnson, can be reached at telephone number 571 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
               


/MATHIEU D VARGOT/Primary Examiner, Art Unit 1742